     Case 4:20-cv-00500-SDJ Document 46 Filed 03/04/21 Page 1 of 1 PageID #: 272




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

TANYA STEARNS                              §
                                           §
v.                                         §   CIVIL NO. 4:20-CV-500-SDJ
                                           §
EXPERIAN INFORMATION                       §
SOLUTIONS, INC., ET AL.                    §

                       ORDER ON CLOSING DOCUMENTS
                          AND STAYING DEADLINES

         The Court has received the Notice of Settlement as to Defendant American

 Education Services (“AES”) and Plaintiff Tanya Stearns’s request to vacate all

 deadlines in this matter as to AES. (Dkt. #45).
          .
         It is therefore ORDERED that, on or before May 3, 2021, Stearns and AES

 shall file with the Court all papers necessary for the dismissal of AES from the case.

 If such papers are not received by the Court by the scheduled deadline, the Court may

 order counsel to appear at a hearing for the purpose of determining which party is

 responsible for the delay.

         It is further ORDERED that any deadlines and hearings scheduled in this

 matter are STAYED as to AES pending further order of the Court.

             So ORDERED and SIGNED this 4th day of March, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE
